  Case 1:17-cv-01465-NG Document 4 Filed 10/31/19 Page 1 of 1 PageID #: 102


                                         LAW OFFICES OF
                                   ROBERT L. GELTZER
                                       1556 THIRD AVENUE
                                    NEW YORK, NEW YORK 10128
                                           (212) 410-0100
                                                _____

                                       FACSIMILE (212) 410-0400




                                                        October 31, 2019


ECF ONLY
Honorable Nina Gershon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Robert L. Geltzer v. Estella Brizinova and Edward Soshkin
                      Case No. 17-cv-01465-NG

Dear Judge Gershon:

      In response to Mr. Joe’s October 29, 2019 email, please be advised that the pending
bankruptcy appeal was not prosecuted.

                                                        Sincerely and respectfully,


                                                        /s/ Robert L. Geltzer
                                                        Robert L. Geltzer


cc:    Karamvir Dahiya, Esq.
       Robert A. Wolf, Esq.
